Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first action on the merits (FAOM) to this instant application filed on 23 January 2020 in which claims 1-11 are pending. Claims 1, 10 and 11 are independent. Claims 2-9 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 



Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses a method of generating an MRI image of an object comprising generating a combined k-space data set comprising:
 	generating a combined k space dataset comprising a combined second segment in which k space data lines of the second segment of first k space dataset and k space data lines of the second segment of the second k space dataset are combined; and generating an MR image based on the combined k space dataset, 

 as stated in the claim in association with the remaining claim features.

 	 Methods of Multi-echo MRI acquisition is well-known in the art and also methods of arranging MRI data in the k-space in various different ways are known. However, instant independent claims 1, 10 11 recites a specific way to acquire MRI data including a specific way acquiring a first k-space dataset having a first segment and a second segment and placements of these data segments in k-space  as claimed is not found in the prior art. Further, the claims require acquisition of second k-space dataset having a first and a second segments as precisely set forth in the claim is not found in the prior art. Finally, the claims require combining second segments of the first and the second data sets to obtain an MRI image is not found in the prior art. A few references are cited in the PTO form 892 attached herewith that disclose multi-echo or multi-spin echo data acquisition and placements of the data in the k-space in relation to the center of k-space; however, none of these reference alone or in combination with another will render any of the instant independent claims unpatentable. 
 	As to dependent claims 2-9, these claims are allowed because each of these claims either directly or indirectly depends from allowed independent claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852